Citation Nr: 0608750	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant had recognized guerrilla service from January 
1945 to October 1945 and service in the Regular Philippine 
Army from October 1945 to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined the appellant 
did not have the requisite military service to establish 
entitlement to VA nonservice-connected pension benefits.  

In his notice of disagreement, which was received at the RO 
in March 2003, the appellant requested that the RO send him a 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative) because he wanted the American 
Legion as his veteran's service organization to handle his 
case.  The RO forwarded a VA Form 21-22 to the appellant in 
April 2003.  The appellant filed his substantive appeal in 
July 2003, and with it, he enclosed a photocopy of his 
membership in the American Legion and parenthetically said 
that the American Legion was to be his veterans' service 
organization.  In September 2005, the RO again provided the 
appellant with a VA Form 21-22, but he has not submitted a 
completed VA Form 21-22.  The Board therefore finds that the 
appellant has not properly appointed the American Legion as 
his representative.  

In March 2006, the appellant testified from the RO at a video 
conference hearing before the undersigned Veterans Law Judge 
sitting in Washington, DC.  The appellant was accompanied by 
his nephew and was assisted at the hearing by a veteran's 
service officer from VA.  

On the date of the March 2006 hearing, the undersigned 
granted a motion to advance the appellant's case on the 
Board's docket, and the Board will herewith proceed with its 
decision.  



Other matters

Review of the record shows that on his VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, the 
appellant stated that he was seeking both service-connected 
and nonservice-connected disability benefits, and in his 
notice of disagreement with the denial of nonservice-
connected pension he stated that he wished to continue his 
claim for service-connected disability.  In addition, at the 
March 2006 video conference hearing the veteran's service 
officer indicated that the appellant reported that he 
currently has psoriasis affecting his lower extremities and 
claims it is due to patrols while he was in service.  This 
service connection claim has not been adjudicated, and the 
Board refers it to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant has not submitted acceptable evidence of 
qualifying military service.  

2.  The service department has certified that the appellant 
served with the Recognized Guerrillas and Regular Philippine 
Army prior to July 1946; the appellant received explicit 
notice that he should submit any documents he had from the 
service department that could show the requisite service; he 
has testified that he has no such documents and he has not 
contested that he had any service other than that verified by 
the service department..  


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.203 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  VA has issued final regulations to implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  These provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that VA's 
duties to the appellant under the VCAA have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; Pelea v. Nicholson, 19 
Vet. App. 296 (2005).  In a January 2003 letter, the RO 
notified the appellant of the type of service needed for 
basic eligibility to nonservice-connected disability pension 
and informed him that service in the Commonwealth Army, 
including the recognized guerrillas, does not meet this 
requirement.  This, along with the discussion in the July 
2003 statement of the case adequately informed the appellant 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

In the May 2004 supplemental statement of the case, the RO 
notified the appellant that the service department had 
determined the dates of his Recognized Guerilla Service and 
with the Regular Philippine Army, and in the September 2005 
supplemental statement of the case the RO outlined 38 C.F.R. 
§ 3.203, which explains that VA may accept evidence of 
service submitted by a claimant if the evidence is a document 
issued by service department, contains needed information, 
and in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  Thus, the appellant 
was informed of his responsibilities in development of the 
claim, and VA's responsibilities, which the RO fulfilled.  
The appellant was notified and made aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the statement of the case and supplemental 
statements of the case along with a September 2005 letter 
from the RO satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1), and this was accomplished in the September 2005 
RO letter.  Throughout the appeal, the appellant has been 
informed repeatedly that the only evidence that could 
substantiate his claim was documentation from the service 
department showing he had the requisite service.  Moreover, 
at the March 2006 hearing, the appellant received explicit 
notice that he should submit any documents he had from the 
service department that could show the requisite service.  
The appellant testified that he has no such documents.  

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court of 
Appeals for Veterans Claims (Court) held that a simple notice 
that the claimant must prove that her husband had valid 
military service is insufficient for VCAA purposes and must 
notify her about what would constitute acceptable evidence of 
qualifying service with either official documentation issued 
by a U. S. service department or verification of the claimed 
service by such department.  See Soria v. Brown, 118 F.3d 474 
(Fed. Cir. 1997).  Also, under Pelea, it appears that VCAA 
notice should inform an appellant that he or she should 
provide any additional personal data pertaining to the 
service in question, such as any aliases he may have used 
during the claimed military service.  Finally, the Board 
observes that the Court remanded Pelea back to the Board to 
adjudicate the question of the meaning of 38 C.F.R. § 3.41, 
which states that, for Philippine service, "the period of 
active service will be from the date certified by the Armed 
Forces", and (1) whether that regulation requires that 
qualifying service of Philippine claimants may be shown only 
through an U. S. Army Reserve Personnel Center (ARPERCEN) 
verification or (2) whether section 3.203 requires that, once 
that verification is sought and a negative response is 
received, section 3.203(a), which provides that a claimant 
may show service by submitting certain documents "without 
verification from the appropriate service department", has no 
further application, and, if so, whether that result obtains 
regardless of whether the appellant submits any documents 
before the ARPERCEN search. 

In this case, as noted above, the appellant was notified at 
the March Board 2006 hearing that he should submit any 
documents he had from the service department that could show 
the requisite service.  The appellant testified that he has 
no such documents and he did not contest that he had any 
service other than that verified by the service department.  
The law specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal merit. 38 U.S.C.A. § 107 (West 2002); see Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.

The Board is cognizant of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claim for VA benefits.  While 
VCAA notice was not provided prior to the RO's initial 
decision on the claim, the Board finds that the lack of such 
pre-decision notice is not prejudicial to the veteran as the 
notice was complete prior to certification of the appellant's 
case to the Board and the content of the notice complied 
fully with statutory and regulatory requirements.  In any 
event, as noted above, the appellant specifically indicated 
that he has no additional evidence that is pertinent to his 
claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant received explicit notice that absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained.  

The appellant has submitted an enlistment record and 
discharge certificate from the Philippine Army and subsequent 
to that the RO requested verification of the appellant's 
service from the service department via the National 
Personnel Records Center (NPRC).  The appellant has had 
multiple opportunities to respond with additional evidence or 
argument on this ground for denying her claim.  He has not 
come forward with appropriate evidence and at the March 2006 
hearing indicated he has no additional evidence.  Further, 
there is no indication that there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's period 
of active service and no other development is warranted 
because VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant or as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless, non-
prejudicial error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal as to whether the appellant has legal 
entitlement to VA nonservice-connected pension benefits, the 
appellant has been provided with notice of the legal 
definitions critical to his claim that he is a veteran 
entitled to pension benefits, but he was not provided with 
notice of the type of evidence necessary to establish the 
effective date related to the award of pension benefits (as 
the appellant is more than 65 years of age, degree of 
disability is not a factor in his pension claim).  Despite 
the inadequate notice provided to the appellant relative to 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the appellant does 
not have legal entitlement to nonservice-connected pension 
benefits, any question as to the appropriate effective date 
to be assigned is rendered moot.  

Analysis

Turning to the merits of the appellant's claim, the appellant 
has asserted that he is claiming VA pension benefits because 
the pension he is receiving from the Philippine Veterans 
Affairs Office is not sufficient to meet his needs.  He in 
effect maintains that he is entitled to VA pension benefits 
based on his service during World War II.  In 2002, the 
appellant submitted an enlistment record and discharge 
certificate from the Philippine Army, Commonwealth of the 
Philippines, dated in January 1946.  Those documents show 
that the appellant was enlisted in the Army of the 
Philippines in September 1942 for the "F" Co., 2nd Bn., 6th 
Regiment (TMA), participated in guerilla activities, and was 
honorably discharged in January 1946.  

The RO forwarded this information to the service department, 
requesting verification of the appellant's claimed military 
service.  In September 2003, the NPRC reported it had been 
determined that the appellant had recognized guerilla service 
from January 1945 to October 1945 and had Regular Philippine 
Army Service from October 1945 to January 1946.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6 (2005).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2). "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.  

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Such service is deemed not to be 
active service for purposes of granting nonservice-connected 
pension benefits.  Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).  

Following a complete review of the evidence of record, the 
Board finds that the documents submitted by the appellant are 
not sufficient to prove qualifying service.  Specifically, 
the enlistment record and certificate of discharge are 
documents from the Philippine Army and are not from a service 
department of the United States and, in any event, they show 
only guerilla service and service in the Regular Philippine 
Army prior to July 1, 1946.  See Pelea v. Nicholson, 19 Vet. 
App. 296, 309 (2005) citing Soria v Brown, 118 F.3d 748 (Fed. 
Cir. 1997) (interpreting 38 C.F.R. § 3.203 as requiring 
"official documentation issued by a United States service 
department for verification of the claimed service by" the 
U.S. service department).  The RO properly sought 
verification of the appellant's service from the service 
department, with the result showing the appellant had only 
Recognized Guerilla Service and service in the Regular 
Philippine Army prior to July 1946.  As noted above, the 
appellant received explicit notice at the March 2006 hearing 
that he should submit any documents he had from the service 
department that could show the requisite service.  38 C.F.R. 
§ 3.203.  The appellant testified that he has no such 
documents.  The appellant did not indicate at the hearing 
that he had any service other than that verified by the 
service department.  Rather, he requested pension benefits 
because of his poor financial status. 

In view of the foregoing, the Board must therefore conclude 
that the appellant did not have the type of service, 
enumerated in the above-cited legal authority that would 
establish qualifying service for nonservice-connected pension 
benefits.  Accordingly, the appeal must be denied for lack of 
legal merit.  Cacalda v. Brown, 9 Vet. App. 261, 264-65 
(1996); (where law is dispositive, not evidence, appeal 
should be terminated for lack of legal merit or lack of 
entitlement under the law); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

The appellant does no have legal entitlement to nonservice-
connected pension benefits, and the appeal is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


